         Case 5:20-cv-00176-OLG Document 21 Filed 04/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

MARCEL TERMURE AND                               §
ROXANA TERMURE                                   §
    Plaintiffs,                                  §
                                                 §
V.                                               §           Civil Action No. 5:20-CV-176-OLG
                                                 §
LIBERTY INSURANCE CORPORATION,                   §
     Defendants                                  §


            NOTICE OF FIRM NAME CHANGE EFFECTIVE APRIL 1, 2021


        COMES NOW, David R. Stephens with Lindow Stephens Treat LLP, counsel of record

 for Defendant in the above styled and numbered cause, and files this Notice of Firm Name

 Change, effective April 1, 2021, and would show the Court as follows:

        Defendant’s counsel shows that the new firm name and contact information is as follows:

                               Lindow Stephens Schultz LLP
                             700 N. St. Mary’s Street, Suite 1700
                                 San Antonio, Texas 78205
                                 Telephone: 210-227-2200
                               Email: dstephens@lsslaw.com


      DAVID R. STEPHENS respectfully requests that all future correspondence and pleadings

be addressed to the new firm name and contact information.
         Case 5:20-cv-00176-OLG Document 21 Filed 04/01/21 Page 2 of 2




                                                      Respectfully submitted,

                                                      LINDOW ▪ STEPHENS ▪ SCHULTZ LLP


                                                      By:     ______________________________
                                                              David R. Stephens
                                                              State Bar No. 19146100
                                                              One Riverwalk Place
                                                              700 N. St. Mary’s Street, Suite 1700
                                                              San Antonio, Texas 78205
                                                              (210) 227-2200 (telephone)
                                                              (210) 227-4602 (facsimile)
                                                              dstephens@lsslaw.com




                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a copy of the foregoing was filed electronically with
the United States District Court for the Western District of Texas, San Antonio Division, with
notice of case activity to be generated and sent electronically by the Clerk of the Court on this 1st
day of April 2021, addressed to those who do not receive notice from the Clerk of the Court.

       Joseph E. Sampson
       State Bar No. 24056260
       McCathern LLPC
       3710 Rawlins Street Suite 1600
       Dallas, TX 75219
       Direct: (214) 730-4535
       Phone: (214) 741-2662
       Fax: (214) 741-4717
       jsampson@mccathernlaw.com




                                                              _________________________
                                                              David R. Stephens




                                                 2
